Motion Granted and Order filed February 22, 2018.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-17-00162-CV
                                   ____________

GERARDO SOLIS, OSMIN TURCIOS, CHIPOTLE MEXICAN GRILL OF
COLORADO, LLC, AND CHIPOTLE MEXICAN GRILL, INC., Appellants

                                         V.

 S.V.Z., INDIVIDUALLY AND AS NEXT FRIEND OF A.Z., HER MINOR
                        CHILD, Appellee


                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-69341

                                     ORDER
      Gerardo Solis filed a notice of appeal from the trial court’s final judgment.
Osmin Turcios, Chipotle Mexican Grill of Colorado, LLC, and Chipotle Mexican
Grill, Inc. also filed a notice of appeal from the same judgment. S.V.Z.,
individually and as next friend of A.Z., filed a notice of cross-appeal from the same
judgment. The record was filed April 21, 2017. On June 27, 2017, the parties filed
a joint motion to adopt a briefing schedule and word limits and assert cross-points
in appellee’s brief. The motion was granted and a briefing schedule was ordered in
this case on July 11, 2017. On September 7, 2017, the parties filed a joint agreed
motion to adopt amended briefing schedule. The motion was granted and an
amended briefing schedule was ordered in this case on September 14, 2017.
Further, on December 21, 2017, the parties filed a joint agreed motion to adopt a
second amended briefing schedule. The motion was granted and the second
amended briefing schedule was ordered in this case on January 9, 2018.

      On February 15, 2018, the appellees’ filed an unopposed motion to extend
the briefing deadlines and joint agreed motion to adopt a third amended briefing
schedule. The motion is granted. Accordingly, we order the following:

          The combined appellee/cross-appellant’s brief for S.V.Z., individually
           and as next friend of A.Z., (27,500 word limit) is due April 17, 2018;
          The combined reply brief/cross-appellee’s brief for Osmin Turcios,
           Chipotle Mexican Grill of Colorado, LLC, and Chipotle Mexican
           Grill, Inc. and the combined reply brief/cross-appellee’s brief for
           Gerardo Solis (22,500 word limit) are due June 18, 2018; and
          The reply brief for S.V.Z., individually and as next friend of A.Z.,
           (10,000 word limit) is due August 17, 2018.
No further extensions of time will be granted absent exceptional circumstances.

      The aggregate briefing for each (1) Gerardo Solis, (2) Osmin Turcios,
Chipotle Mexican Grill of Colorado, LLC, and Chipotle Mexican Grill, Inc., and
(3) S.V.Z., individually and as next friend of A.Z., shall not exceed 37,500 words.



                                  PER CURIAM

Panel consists of Justices Christopher, Brown, and Wise.